                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  RICHARD JOHN,                                      Case No. 15-cv-00475-VC
                 Plaintiff,
                                                     ORDER TO SHOW CAUSE
          v.

  UNITED AIR LINES, INC., et al.,
                 Defendants.



       Brian R. Mildenberg, former attorney for the plaintiff, is ordered to show cause why he

should not be held in contempt for failure to certify that he has destroyed or returned to

defendants any documents marked “Confidential” or “Attorneys’ Eyes Only.” A written response

to the order to show cause is due Tuesday, November 12, 2019 at 5:00 p.m. A hearing on the

order to show cause will take place at 10:00 a.m. on Thursday, November 14, 2019, and Mr.

Mildenberg is ordered to appear personally at the hearing.
       Plaintiff’s counsel is ordered to serve Mr. Mildenberg with this order by 5:00 p.m.

tomorrow, November 7, and to file proof of service by 5:00 p.m. on Friday, November 8.

       IT IS SO ORDERED.


Dated: November 6, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
